Citation Nr: 0124682	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  96-39 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an increased evaluation for right posterior 
shoulder instability, currently rated as 10 percent disabling 
for the initial rating period.

2.  Entitlement to an increased evaluation for left 
iliotibial band syndrome, currently rated as 10 percent 
disabling for the initial rating period.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1990 to August 
1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for right 
shoulder subluxation, and assigned a noncompensable 
evaluation, effective August 2, 1994, and denied service 
connection for left iliotibial band syndrome and low back 
pain.  The veteran disagreed with these determinations.

During the course of this appeal, a rating decision dated in 
April 1997, granted service connection for left iliotibial 
band syndrome, and assigned a noncompensable evaluation 
effective August 2, 1994.  In a rating action of February 
1998, the RO granted increased ratings for the iliotibial 
band syndrome and the right shoulder instability, from 0 
percent to 10 percent, effective from the date of the initial 
grant of service connection.

In a September 1998 Board decision, the issues of increased 
evaluations for right posterior shoulder instability and left 
iliotibial band syndrome and service connection for low back 
pain were remanded to the RO.  In a January 2001 rating 
decision, the RO granted service connection for residuals of 
a lumbosacral strain with lumbar spondylosis.  Thus, the 
appeal is satisfied as regards to the issue of service 
connection for residuals of a lumbosacral strain, and is no 
longer before the Board at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2. The veteran's service connected right posterior shoulder 
instability is manifested as no more than a malunion of the 
clavicle or scapula.

3.  The veteran's service connected left iliotibial band 
syndrome is manifested as no more than a malunion of the 
tibia and fibula with slight knee or ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right posterior shoulder instability, have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.109, 3.321, Part 4, 
including § 4.71a, Diagnostic Codes 5202, 5203 (2001); 66 
Fed. Reg. 45, 630-32 (Aug. 29, 2001)(to be codified as 
amended at 38 C.F.R. § 3.102, 3.159).

2. The criteria for entitlement to an evaluation in excess of 
10 percent for left iliotibial band syndrome, have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.109, 3.321, Part 4, 
including § 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 
(2001); 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of service 
connection for right posterior shoulder instability and left 
iliotibial band syndrome.  As such, the severity of the 
disabilities at issue are to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

During the pendency of this appeal, legislation was passed 
that enhances the VA's duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001).  

Further, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) which 
is effective August 29, 2001. However, a remand for 
application of VCAA is not necessary.  In this regard, the 
veteran's claims file contains his service medical records, 
the veteran's DD-214, and VA outpatient treatment records.  
In addition, the veteran was provided a VA examination as 
recently as October 2000.  In statements of the case dated in 
June 1996 and February 1998, and in supplemental statements 
of the case dated in April 1997, February 1998, March 2000, 
June 2000, and January 2001, the RO summarized the evidence 
that had been reviewed in the case and explained the criteria 
under which the veteran's right posterior shoulder 
instability and left iliotibial band syndrome were rated.  In 
addition, the RO sent letters to the veteran dated June 1995, 
May 1997, and January 2001, which explained what decisions 
had been made regarding his claim, how the decisions had been 
made, and informed him of his appellate rights.  Further, the 
RO sent the veteran a letter in June 2001 indicating that 
they had reviewed the veteran's claim under the new 
guidelines provided by the VCAA and informed him that he had 
the opportunity to submit further evidence in support of his 
claim.

Upon remand in September 1998 by the Board, the RO, in an 
October 1998 letter, requested that the veteran submit the 
names of all private doctors and hospitals/health care 
facilities where he received treatment from October 1996 to 
the present.  To date the veteran has not submitted a 
response. The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist is by no 
means a one-way street, and a veteran's obligation to provide 
certain facts, in this case by submitting names of private 
physicians from which he sought treatment, is not an 
impossible or onerous task. See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Under these circumstances and those 
listed previously, there is no reasonable possibility that 
further assistance to the veteran would aid in substantiating 
his claim.  For this reason, a remand for further development 
of the claim is not warranted.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

In a June 1995 rating decision, the veteran was granted 
service connection for right posterior shoulder instability 
and a noncompensable rating was assigned from August 2, 1994.   
The same decision denied service connection for left 
iliotibial band syndrome. The veteran disagreed with the 
noncompensable rating and the denial of service connection 
and initiated this appeal.  In an April 1997 rating decision, 
service connection for left iliotibial band syndrome was 
granted and a noncompensable rating was assigned effective 
August 2, 1994.  In a VA Form 646 filed in October 1997, the 
veteran requested that the issue of an increased evaluation 
for left iliotibial band syndrome be certified to the Board.  
By rating decision dated February 1998, the evaluation for 
left iliotibial band syndrome and right posterior shoulder 
instability were both increased to 10 percent disabling 
effective August 2, 1994.   As the veteran has not expressed 
any desire to limit his appeal to a specific disability 
rating, the issues remains in appellate status. AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The veteran's right posterior shoulder instability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5203, as 10 percent disabling.  A 10 percent disability 
evaluation is assigned under this code section for a malunion 
of the clavicle or scapula or nonunion without loose 
movement.  A 20 percent evaluation under diagnostic code 5203 
is warranted for a nonunion of the clavicle or scapula with 
loose movement or dislocation of the clavicle or scapula.  A 
20 percent evaluation may also be warranted for recurrent 
dislocation of/at the scapulohumeral joint, with infrequent 
episodes, and guarding of movement only at shoulder level. 
38 C.F.R. § 4.71a, Diagnositc Code 5202.

The veteran's left iliotibial band syndrome is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5262, as 
10 percent disabling.  A 10 percent disability evaluation is 
assigned under this code section for a malunion of the tibia 
and fibula with slight knee or ankle disability.  A 20 
percent evaluation under diagnostic code 5262 is warranted 
for a malunion of the tibia and fibula with moderate knee or 
ankle disability.  Under Diagnostic Code 5257 a 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability of the knee.  Diagnostic Code 5260 
provides for a 20 percent rating for flexion of the leg 
limited to 30 degrees.  A 20 percent rating is assigned under 
Diagnostic Code 5261 for limitation of extension of the leg 
to 15 degrees.  

Turning to the evidence of record, service medical records 
indicate upon enlistment examination in July 1990, no defects 
were noted in regards to the veteran's left knee or shoulder.  
The veteran first complained of left knee pain and pressure 
in December 1993.  At that time he was diagnosed with left 
knee strain.  In January 1994, the veteran complained of 
twisting his left knee and an x-ray revealed joint space 
narrowing, soft tissue calcifications or hypertrophic 
spurring. An entry dated in May 1994, contains a diagnosis of 
left iliotibial band syndrome, with a notation that the 
veteran was much improved.  Regarding the veteran's right 
shoulder, service medical records reflect that he complained 
of popping and pain in March 1993.  He was diagnosed with 
voluntary right shoulder subluxation.  X-rays revealed no 
evidence of bone, joint or soft tissue abnormality.  Upon 
separation examination in May 1994, the physician noted upon 
the veteran's report of medical history that the veteran had 
a diagnosis of right shoulder subluxation but there was no 
evidence of dislocation.

In November 1994 the veteran was provided a general VA 
examination. No findings were made regarding the veteran's 
right shoulder or left knee.  In December 1994 the veteran 
was afforded an additional VA joints examination.  He 
complained of both shoulders "popping in and out" and pain 
in his left thigh.  Upon physical examination, the examiner 
found no evidence of hypesthesia of the lateral aspect of his 
left thigh.  Straight leg raising was normal in both lower 
extremities.  Deep reflexes in his knees were hyperactive.  
Examination of the shoulders revealed full range of motion in 
both shoulders and good muscle strength.  The examiner 
opined, "the complaints referable to his left thigh and his 
shoulders are ill defined and present no clear cut diagnosis 
in my mind."  X-rays of the shoulders bilaterally were 
negative, as were those of the left femur.

VA records dated between July 1996 and May 1997 indicate that 
the veteran complained of right shoulder subluxation and left 
leg iliotibial syndrome in July 1996.  He was diagnosed with 
iliotibial syndrome of the left leg and right shoulder 
subluxation.  A follow-up visit in September 1996 revealed 
that the veteran continued to complain of right shoulder 
pain.   In December 1996 the veteran was diagnosed with right 
shoulder subluxation and iliotibial syndrome.  The examiner 
noted that the veteran's right shoulder pain was helped with 
medication.  An entry dated May 1997 indicates that the 
veteran's right shoulder subluxation and iliotibial syndrome 
were the same.

In January 1998 the veteran was afforded a VA examination.  
The veteran presented with complaints of right shoulder 
recurrent subluxation.  He denied pain or numbness of the 
right upper extremity.  He further reported left thigh pain 
radiating to his knee.  Upon physical examination, both 
shoulders showed normal contour.  Shoulder abduction was 0 to 
90 degrees, forward flexion was 0 to 180 degrees, and 
external and internal rotation were 0 to 90 degrees 
bilaterally with good motor strength.  Apprehension sign was 
elicited from the right shoulder on passive external rotation 
and extension.  Posterior instability with slippage of the 
right humerale head was also noted.  Palpation of the left 
lateral femoral condylar prominence with the knee flexed at 
30 degrees elicited pain.  Lachman's and McMurray's tests 
were negative.  Range of motion of both knees was 0 to 130 
degrees.  The examiner indicated that with flare-ups the 
veteran may have decreased range of motion but it could not 
be quantified without examining him at that time.  The 
veteran was diagnosed with right posterior shoulder 
instability and left lateral band friction syndrome.  

In October 2000 an additional VA examination was performed.  
The veteran complained of having right shoulder instability 
for the past eight to nine years.  He denied a history of 
trauma or injury.  He further complained of intermittent 
pain, weakness, stiffness, recurrent subluxation, 
inflammation, dislocation, locking and lack of endurance.  He 
described his symptoms as his shoulder popping out of his 
socket.  He indicated that he felt aching pain and occasional 
weakness in his hand.  He stated he did not have pain while 
moving his shoulder.  The veteran denied any problems with 
his legs or pain.  In regards to his left iliotibial band 
syndrome, he reported that this condition occurred three to 
four times a week, with overuse making it worse.  He 
described fire-like sensations in his thigh, going from his 
hip to his knee.  He further indicated that if he walked 
longer than one and half-hours, he felt pain and numbness in 
the knee.  He informed the examiner that he is currently a 
student and not working.  Upon physical examination, the 
veteran's gait was found to be normal and he was able to 
squat without any difficulty.  The veteran did not have 
limited function in standing and walking.  Examination of the 
right shoulder revealed normal range of motion; flexion to 
180 degrees, abduction to 180 degrees, external rotation to 
90 degrees and internal rotation to 90 degrees.  There was no 
evidence of pain, spasm, tenderness, heat, redness, swelling, 
effusion, drainage, abnormal movement or weakness.  Popping 
was heard in the shoulder.  There was posterior subluxation 
and instability. Slippage was also noted. There was no 
tenderness to palpation in the acromioclavicular joint and no 
subacromial bursal tenderness.  There was slight posterior 
instability.  

Examination of the left knee revealed full range of motion.  
There was no evidence of tenderness, heat, redness, swelling, 
effusion, drainage, instability or weakness.  Drawer sign and 
McMurray test were negative.  The veteran complained of 
subjective pain during motion testing.  There was no 
tenderness at the insertion of the hamstrings at the medial 
aspect of the tibia below the knee.  There was no tenderness 
in fibular collateral ligament.  Diagnostic studies were 
negative for the left tibia and fibula, left knee, and right 
shoulder.  The veteran was diagnosed with the following: 
right clavicle or scapula impairment, resolved; tibia and 
fibula impairment, resolved (the veteran denied any 
complaints); right posterior shoulder instability/subluxation 
without trauma or seizure disorder, secondary to voluntary 
subluxation; and left iliotibial band syndrome, much 
improved.  

The examiner further stated that in regards to the right 
shoulder condition, upon review of medical records, the right 
shoulder condition repeatedly remained the same.  It was also 
noted that comments regarding loss of range of motion during 
shoulder/left iliotibial band syndrome flare-ups could not be 
made without examination at that specific time.

Also attached to the examination report was an addendum with 
responses to specific questions directed towards the examiner 
upon remand.  The following are the relevant questions and 
their responses:

Report all symptomatology attributable to the veteran's left 
iliotibial band syndrome.

This condition has much improved.  The 
physical examination revealed no 
tenderness on the lateral femoral 
condyle.  There was subjective discomfort 
and pain to deep palpation.




For each disability that is manifested by limitation of 
motion, please indicate whether there is any pain, weakened 
movement, excess fatigability or incoordination on movement, 
and whether there is likely to be additional range of motion 
loss of the right shoulder or left iliotibial band due to any 
of the following: pain on use, including flare-ups; weakened 
movement; excess fatigability or incoordination.

There is no limitation of motion of the 
shoulders, hips, knees, ankles and the 
lumbar spine.  The range of motion is 
full without pain, weakness, fatigue or 
incoordination; I cannot comment the 
additional range of motion loss during 
flare-ups without speculation.

Report the exact range of motion for the veteran's right 
shoulder and any joint affected by the left iliotibial band.

The range of motion of the right 
shoulder, and the joints affected by the 
iliotibial band (hips, knees and ankles) 
are normal as stated in the report.

Indicate whether there are dislocations of the scapulohumeral 
joint, to include evidence of guarding.

There is recurrent dislocation of the 
scapulohumeral joint but there is no 
evidence of guarding.

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the veteran's right posterior shoulder 
instability more closely approximates the criteria for the 
currently assigned 10 percent, and there is no basis for a 
higher rating at this time.  The objective clinical evidence 
of record shows that upon examination in December 1994 the 
veteran's right shoulder had full range of motion and good 
muscle strength and had no "clear cut diagnosis".  VA 
outpatient treatment records indicate that the veteran's 
right shoulder pain was helped with medication.  During 
examination in January 1998, the veteran denied pain or 
numbness of the right upper extremity.  Shoulder abduction 
was 0 to 90 degrees, forward flexion was 0 to 180 degrees, 
external and internal rotation were both 0 to 90 degrees with 
good motor strength.  

Most significant, were the findings made upon examination in 
October 2000.  The veteran stated he did not have pain while 
moving his shoulder. His right shoulder was found to have 
normal range of motion and there was no evidence of pain, 
spasm, tenderness, heat, redness, swelling, effusion, 
drainage, abnormal movement or weakness.  He was diagnosed 
with right clavicle or scapula impairment, resolved, and 
right posterior shoulder instability/subluxation without 
trauma or seizure disorder, secondary to voluntary 
subluxation.  In an addendum to the examination, the examiner 
explicitly stated that there was no limitation of motion of 
the shoulders and that range of motion was full without pain, 
weakness, fatigue, or incoordination.  Further that he could 
not comment on additional range of motion loss during flare-
ups without speculation.  Therefore, the currently assigned 
10 percent disability evaluation is appropriate.

While the currently assigned 10 percent disabling evaluation 
is appropriate, the objective clinical evidence of record 
does not show that the veteran meets the criteria 
contemplated for a 20 percent evaluation.  In this regard, 
there has been no showing that the veteran suffers from a 
nonunion of the clavicle or scapula with loose movement or 
from dislocation of the clavicle or scapula. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  Further, the examiner stated 
that though the veteran had recurrent dislocation of the 
scapulohumeral joint, there was no evidence of guarding, 
which precludes an increase under Diagnostic Code 5202. See 
38 C.F.R. § 4.71a.  Thus, based on the aforementioned 
evidence, the claim for an increased rating for right 
posterior shoulder instability must be denied.




Regarding the veteran's claim for an increased rating for 
left iliotibial band syndrome, it also must be denied.  In 
this regard, the pertinent evidence of record reveals that 
upon VA exam in December 1994 the examiner found that the 
veteran's complaints regarding his left thigh were ill 
defined and presented no clear-cut diagnosis.  VA records 
dated between July 1996 and May 1997 contain diagnoses of 
left leg iliotibial syndrome, but contain no specific 
complaints from the veteran.  Upon examination in January 
1998, the veteran had a range of motion of 0 to 130 degrees 
in both knees.  Despite findings of pain upon palpation of 
the left lateral femoral condylar prominence when the knee 
was flexed at 30 degrees in 1998; upon VA examination in 
October 2000, the left knee revealed full range of motion, no 
tenderness, heat, redness, swelling, effusion, drainage, 
instability or weakness.  In addition there was no tenderness 
at the insertion of the hamstrings at the medial aspect of 
the tibia below the knee and no tenderness in the fibular 
collateral ligament.  The veteran was diagnosed with left 
iliotibial band syndrome, much improved.  The examiner stated 
that there was no limitation of motion of the knees or 
ankles, and range of motion was full without pain, weakness, 
fatigue or incoordination.  He further indicated that he was 
not able to comment on additional range of motion loss during 
flare-ups without speculation.  As such, the currently 
assigned 10 percent disability evaluation is appropriate.

While the currently assigned 10 percent disabling evaluation 
is appropriate for the veteran's left iliotibial band 
syndrome, the objective clinical evidence of record does not 
show that the veteran meets the criteria contemplated for a 
20 percent evaluation.  In this regard, there has been no 
showing that the veteran suffers from impairment of the tibia 
and fibula with moderate knee or ankle disability. See 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  There is also no 
evidence of moderate recurrent subluxation or lateral 
instability, limitation of flexion of the leg to 30 degrees, 
or limitation of extension of the leg to 15 degrees, to 
warrant an increase. See 38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5260, 5261.  Thus, based on the aforementioned 
evidence, the claim for an increased rating for left 
iliotibial band syndrome must be denied.

In reaching the foregoing determinations, the clinical 
manifestations of the veteran's right posterior shoulder 
instability and left iliotibial band syndrome and their 
effects on the veteran's earning capacity and ordinary 
activity have been considered. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41. The Board has also considered the severity of the 
veteran's right posterior shoulder instability and left 
iliotibial band syndrome during the entire period from the 
initial assignment of a 10 percent rating to the present 
time.  See Fenderson, supra.  In conclusion, the current 
medical evidence, as previously discussed, is consistent with 
no more than 10 percent disabling for right posterior 
shoulder instability and left iliotibial band syndrome.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than those noted above.  

Finally, the evidence does not reflect, nor does the veteran 
contend otherwise, that the veteran's right shoulder 
posterior instability and left iliotibial band syndrome have 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable. The veteran himself informed the examiner in 
October 2000 that he was not working, but was in fact a 
student.  The VA Schedule for Rating Disabilities is premised 
on the average impairment in earning capacity.   Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claims for right posterior shoulder 
instability and left iliotibial band syndrome must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDERS

The claim for an initial rating in excess of 10 percent for 
right posterior shoulder instability is denied.   

The claim for an initial rating in excess of 10 percent for 
left iliotibial band syndrome, is denied.   



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

